Opinion issued December 4, 2018




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                             ————————————
                                NO. 01-18-00703-CV
                             ———————————
                          WALTER VARELA, Appellant
                                          V.
               THE BANK OF NEW YORK MELLON, Appellee



             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1110896


                           MEMORANDUM OPINION
      Appellant, Walter Varela, has failed to timely file his appellant’s brief. See

TEX. R. APP. P. 38.6(a)(1), (d), 38.8(a)(1). On November 6, 2018, the Clerk of this

Court notified appellant that his deadline to file his appellant’s brief had expired and

that his appeal was subject to dismissal for want of prosecution if he failed to timely
file his appellant’s brief or an extension within 10 days of the date of that notice.

See TEX. R. APP. P. 38.6(d), 38.8(a)(1), 42.3(b). Appellant failed to timely file a

brief or request an extension. See TEX. R. APP. P. 38.8(a)(1), 42.3(c).

      Accordingly, we dismiss the appeal for want of prosecution for failure to

timely file an appellant’s brief. See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).

                                   PER CURIAM
Panel consists of Justices Higley, Lloyd, and Caughey.




                                           2